Citation Nr: 0619105	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-35 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 7, 1966 to July 
29, 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in April 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
the existence of a current back disability.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a back 
disability.  He essentially maintains that he suffered a pre-
service thoracic spine fracture which was aggravated by his 
brief period of active duty.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in March 2003 and April 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The March 2003 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from 
"State or local governments, private doctors and hospitals, 
or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2003 letter instructed the veteran to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to [VA] . . 
. [u]se a separate form for each doctor or hospital where you 
were treated" (emphasis in original).  The same letter asked 
the veteran to provide "the name of the person, agency, or 
company who has records that you think will help us decide 
your claim;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f the evidence is in 
your possession, please sent it to us."  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was supplied by 
the March 2003 VCAA letter discussed above.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the March 2003 and 
April 2004 VCAA letters.  His claim was then readjudicated in 
the July 2004 supplemental statement of the case, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The RO recently sent the veteran a letter addressing the law 
and regulations regarding degree of disability and effective 
date in any event.  The veteran's claim of entitlement to 
service connection is being denied by the Board based on 
element (2), the existence of disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes the veteran's service medical 
records.  

The veteran and his representative have not identified any 
outstanding evidence which should potentially be obtained 
other than treatment records from Our Lady of Fatima Hospital 
in North Providence, Rhode Island for the period immediately 
following service.  Although doubting that such records would 
still exist after 40 years, the veteran indicated during his 
April 2006 Board hearing that he would attempt to obtain 
these records himself and forward them to VA.  See the April 
2006 hearing transcript, at 9-11.  The record was held open 
by the undersigned Veterans Law Judge for 30 days for that 
purpose.  The 30-day period has since expired, and medical 
records from Our Lady of Fatima Hospital (or any other 
hospital) have not been submitted.

The Board has considered remanding the case for VA to attempt 
to obtain the Our Lady of Fatima Hospital records.  However, 
given the veteran's apparent inability to obtain these 
records himself, the Board does not believe that VA would 
have any more success.  The veteran and his representative 
indicated at the April 2006 hearing that such records were 40 
years old and that their existence was questionable.  The 
fact that such records were not submitted despite the 
veteran's attempts to obtain them leads the Board to conclude 
that such records no longer exist.  Accordingly, remand of 
the case to obtain these records would be unlikely to produce 
any additional evidence and would only serve to delay final 
adjudication of the veteran's claim.  Cf. Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In any event, as will be explained in greater detail below, 
the claim is being denied based on the absence of evidence of 
a current back disability.  Obtaining 40 year-old treatment 
records such as those identified by the veteran would not 
serve to fill this gap in the evidence.  The Board will 
therefore proceed to adjudicate the claim with the evidence 
currently of record.

The Board has also given thought to whether a medical nexus 
opinion is necessary.  See generally Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, as noted immediately 
above, there is no indication in the record that a current 
back disability exists.  In the absence of evidence of a 
current back disability, referral of this case for a nexus 
opinion would be futile.  The holding in Charles was clearly 
predicated on the existence of evidence of both in-service 
incurrence and a current diagnosis.  Evidence of a current 
diagnosis is lacking.  Referral of this case for a nexus 
opinion under the circumstances here presented would 
therefore be a useless act.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned Veterans Law Judge at the RO 
in April 2006.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

As explained immediately above, service connection requires 
medical evidence of a current disability.  See Hickson, 
supra.

In the instant case, there is no medical evidence of record 
establishing the existence of a current back disability.  
Indeed, the only medical evidence in the case consists of the 
veteran's service medical records, which are now four decades 
old.  No medical evidence following service is included in 
the record, and the veteran has neither submitted evidence of 
a current back disability (including current treatment 
records) nor provided VA with authorization to obtain such 
records.  

Although as discussed above the veteran has pointed to post-
service treatment at Our Lady of Fatima Hospital, he has also 
indicated that the latest date of such treatment was in 1967.  
See VA Form 21-4142, dated in April 2006.  Even if such 
records did in fact exist (and as explained above, it appears 
they do not) and in fact noted treatment for a back problem, 
they would still be insufficient to demonstrate the existence 
of a current back disability.  Medical evidence of more 
recent vintage would be required.

The only evidence in the claims file serving to establish the 
existence of a current back disability is the veteran's own 
statements.  It is now well settled, however, that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters such 
as the existence of disability or determinations of etiology, 
which call for specialized medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Although the veteran is free to 
report his lay observation of symptoms, his statements 
regarding the existence of disability do not constitute 
competent medical evidence and are accordingly lacking in 
probative value.

Moreover, even if the veteran may occasionally experience 
back pain, that does not serve to establish the existence of 
an identifiable back disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [a symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

In short, the first Hickson element has not been satisfied, 
and the veteran's claim fails on that basis.  Throughout the 
three plus years this claim has been pending, the veteran and 
his representative have had every opportunity to either 
submit medical evidence of a current back disability or 
provide VA with authorization to obtain the same.  The March 
2003 and April 2004 VCAA letters reiterated the importance of 
such evidence.  Despite these admonitions, however, no 
medical evidence has been identified which would serve to 
demonstrate the existence of a current back disability.  See 
38 U.S.C.A. § 5107(a) (West 2002) [noting that "a claimant 
has the responsibility to present and support a claim for 
benefits under the laws administered by the Secretary"].  
Because evidence of a current disability is lacking, service 
connection for a back disability is not warranted.  See 
Brammer, supra.

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of entitlement to serviced connection for a 
low back disability.  The benefit sought on appeal is 
accordingly denied.

Additional comment

The Board's discussion above should serve to inform the 
veteran of the kind of evidence which would substantiate his 
claim.  The Board additionally observes that even if the 
veteran submits evidence of a current back disability, he 
would do well to also obtain a medical opinion concerning 
whether such current disability is related to his military 
service, and in particular whether the pre-existing back 
disorder was aggravated thereby. 


ORDER

Service connection for a back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


